Citation Nr: 1532898	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than August 8, 2012, for the grant of service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from May 1987 to May 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Roanoke, Virginia RO certified this case to the Board on appeal.

The Veteran testified at a Board hearing in Washington, DC before the undersigned in December 2014.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.


FINDING OF FACT

The Veteran filed a claim for service connection for obstructive sleep apnea within a year of his separation from service.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 1, 2011, for the grant of service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given that the Board is granting the claim in full by assigning an effective date the day after the Veteran's discharge from service, further discussion of VA's duties to notify and assist is not necessary.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

Pertinent to this appeal, any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  The Board recognizes that this regulation was recently amended; however, the version above is applicable to this appeal.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  

The Veteran has alleged that he should be assigned an effective date of June 1, 2011, the date immediately following his separation from active service, for the grant of service connection for obstructive sleep apnea.  See May 2013 Notice of Disagreement.

The Veteran filed a formal pre-discharge compensation claim on December 14, 2010, which the RO received on January 20, 2011.  He sought service connection for a low back disorder, reconstructive foot surgery, a thyroid disorder, cholesterol, and a broken finger.  On August 8, 2012, the Veteran submitted copies of his service treatment records to associate with his claims file.  The record does not reflect that the RO requested or received service treatment records before this submission.

The service treatment records contain a January 31, 2011 Report of Medical Assessment (DD Form 2697).  In this document, the Veteran stated that he intended to seek VA disability benefits for certain conditions, including "snoring."  The record noted that the he was referred for a sleep study to be conducted.  A subsequent March 2011 sleep study from the Walter Reed Army Medical Center reveals that the Veteran received a diagnosis of obstructive sleep apnea.  Based on a liberal interpretation of the January 31, 2011 service treatment record, the Board finds that it satisfies the requirements for an informal claim as it demonstrates the Veteran's intent to apply for VA benefits for his sleep apnea.

Although the RO did not receive the January 31, 2011 service treatment record until August 8, 2012, VA had a duty to assist the Veteran by obtaining his service treatment records, and it was obliged to "make as many requests as [were] necessary" to obtain these records.  38 C.F.R. § 3.159(c)(2).  The law also requires VA to "give a sympathetic reading to the veteran's filings by 'determin[ing] all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cor. 2001)); see also Moody v. Principi, 360 F.3d 1306, 1319 (Fed. Cir. 2004).  

The Board notes that there is overlap in medical treatment and examinations when veterans file pre-discharge claims for benefits with VA.  For example, in this case the Veteran was provided a VA general medical examination while he was still on active duty.  This can be confusing for veterans who are asked by multiple parties, some from VA and some not, about their intentions regarding filing claims for VA benefits.  Indeed, in this case the Veteran filed a claim for VA benefits, received an examination, and then was asked if he intended to file VA claims.  He replied in the affirmative.  Clearly there was intent to file a claim for service connection for sleep apnea prior to one year after separation.  

Given the shared responsibilities between the military and VA, the Veteran putting VA on notice of his service treatment records when he filed his pre-discharge claim, VA's duty to obtain relevant records, and that the service treatment records contained an informal claim for service connection for sleep apnea, the Board finds that a claim for service connection for sleep apnea was received prior to one year after the Veteran separated from service.  While VA did not obtain the service treatment records prior to the expiration of the one year period, VA was responsible for obtaining the Veteran's military records; therefore, the informal claim was discoverable within the year following his separation from service.

As noted above, the effective date for claims received in the year following separation from service is the day after the Veteran's date of separation.  38 C.F.R. § 3.400(b)(2).  The Veteran's Department of Defense Form 214 shows that his date of separation was May 31, 2011.  The day following his date of separation is June 1, 2011.  Based on the foregoing discussion, the evidence reflects that the Veteran's informal claim was made in January 2011, before the Veteran's one year period to file a claim had concluded.

Accordingly, the Board concludes that June 1, 2011 is the proper effective date for the award of service connection for obstructive sleep apnea.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  The complete benefit sought on appeal is therefore granted.


ORDER

An effective date of June 1, 2011, for the grant of service connection for obstructive sleep apnea is granted, subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


